Citation Nr: 1124553	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-30 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for residuals of injuries of the left knee with superficial scar, hypersensitivity, chronic synovitis, and patellofemoral pain syndrome (PFS).  

2. Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, to include as secondary to service-connected left knee disability.  

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and L. M.


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1970 to February 1972 and from January 1975 to June 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO) that continued the rating of 20 percent for the Veteran's left knee disability and reopened and denied service connection for a right knee disability.  In March 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.    
    
As will be discussed in greater detail below, the evidence of record shows that the Veteran has claimed unemployability due to his service-connected left knee disability, and therefore, the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part and parcel to the Veteran's claim for an increased rating for left knee disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The matter of service connection for sores and cellulitis as secondary to service-connected left knee disability has been raised by the record (in the Veteran's March 2011 hearing testimony), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
The matters of an increased rating for left knee disability and service connection for a right knee disability on de novo review are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1. An unappealed March 1998 rating decision denied the Veteran's claim of service connection for a right knee disability based on a finding that such was unrelated either to his service or to his service-connected left knee disability.

2. Evidence received since the March 1998 rating decision includes medical and lay nexus evidence that tends to relate the Veteran's right knee disability to service and/or his service-connected left knee disability; relates to the unestablished facts necessary to substantiate the claim of service connection for right knee disability; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for a right knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as this decision grants that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) recently determined that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App 110 (2010).  

January and July 1996 rating decisions denied the Veteran's claim of service connection for a right knee disability.  In August 1997 he again filed a claim and a March 1998 rating decision denied service connection for a right knee disability based on a finding that such was unrelated either to his service or to his service-connected left knee disability.  The Veteran did not perfect an appeal in the matter and the decision is final.  38 U.S.C.A. § 7105.

As the Veteran's claim of service connection for a right knee disability was previously denied on the basis that such was unrelated either to his service or to his service-connected left knee disability, for evidence since received to be new and material, it must relate to these unestablished facts.

Evidence of record at the time of the March 1998 rating decision included:  the Veteran's STRs which are silent for complaints, findings, treatment, or diagnosis relating to the right knee; his lay statements that his left knee disability was aggravating his right knee due to overuse and weight bearing; and the report of July 1996 VA examination noting a diagnosis of right knee PFS with synovitis and that the Veteran's left knee disability had not aggravated his right knee disability (and should not be considered secondary to such).

The evidence received since the March 1998 rating decision includes VA nexus opinions (most recently in April 2007) that (although later withdrawn) relate the Veteran's right knee disability to his active service and his competent lay testimony at the March 2011 hearing that discusses his symptoms and history and relates his right knee disability to his service-connected left knee disability.  The evidence is presumed credible for the purposes of reopening.  The Board finds that is new as it was not previously of record and it is material as it tends to suggest that the Veteran's right knee disability may be related to his active service and/or his service-connected left knee disability.  The new evidence pertains to the unestablished facts necessary to substantiate the claim of service connection for a right knee disability, raises a reasonable possibility of substantiating the claim, and is material.  Accordingly, the claim may be reopened.





ORDER

The appeal to reopen a claim of service connection for right knee disability is granted. 


REMAND

Regarding, the matters of an increased rating for left knee disability and service connection for a right knee disability on de novo review, the Board finds that further development of the record is necessary to comply with VA's duties to notify and assist the Veteran in the development of facts pertinent to his claims. See 38 C.F.R. § 3.159 (2010).   

      Increased rating - Left knee 
      
At the March 2011 Travel Board hearing the Veteran testified that he was having "too many problems" with his legs and knees, had not worked since 1998 because his knees hurt, and that he would fall which caused employers to not want to take a chance on him.  Governing caselaw holds that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU rating as a result of that disability is warranted.  The Board finds that the Veteran's testimony raises the issue of unemployability due to his service-connected left knee disability.  Therefore, the RO should develop a claim for TDIU in accordance with Rice.

At the hearing, the Veteran's representative noted that on March 3rd, 2011, the Veteran had bilateral knee X-rays done at the Portland VA Medical Center (VAMC).  As there is notice that pertinent records are outstanding, and any VA records are constructively of record, they must be secured.

The Veteran testified that he had applied for Social Security Administration (SSA) benefits for problems with his "legs and other things" and had been denied, but that he had hired an attorney.  The record does not contain any SSA records or determinations, and there is no indication that such were sought.  Accordingly, records and examinations considered in the SSA determination in conjunction with the Veteran's application for benefits must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992).   

Additionally, the Veteran testified that his left knee had gotten "a lot" worse since his April 2007 VA examination.  Both he and his witness noted that now his knee went out almost every day and that the Veteran would fall, sometimes landing on his right knee cap.  In light of the allegations, a contemporaneous VA examination to assess the severity of his service-connected left knee disability is necessary.   

	De novo review - Service connection - Right knee

As the newly received evidence suggests that the Veteran's current right knee disability may be related to his service and/or his service-connected left knee disability, the "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App 79 (2006).

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should provide the Veteran with notice as to the evidence needed to substantiate a claim for TDIU and of the duty to assist that he and VA have in developing this claim.

2. Regarding the right knee disability, the RO/AMC must provide the Veteran with VCAA compliant notice regarding direct service connection.  He should have ample opportunity to respond; if any further development is indicated (based on his response(s)), the RO/AMC should arrange for such development. 

3. The RO/AMC should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his knees from March 2010 to the present (to specifically include March 3rd, 2011 knee X-rays).  

4. The RO/AMC should also ask the Veteran to identify any and all recent private evaluation and/or treatment he received for his knees.  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of the private treatment/evaluations.  If he has not received any private treatment, he should so indicate.  The RO must secure for association with the claims file the complete clinical records of the treatment from all sources identified.  

5. The RO/AMC should obtain from the SSA a copy of any decision either granting or denying a claim by the Veteran for SSA disability benefits, as well as copies of all medical records and examination reports considered in connection with such determination.   If such records are unavailable, it must be so noted in the record (with explanation regarding the unavailability). 

6. When all of the development requested has been completed, the RO/AMC should then arrange for an orthopedic examination of the Veteran to determine the current nature and severity of his left knee disability and the nature and likely etiology of his right knee disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including ranges of motion, including any additional limitations due to pain/use) should be completed.  The examiner should also include findings including the degree of any subluxation and/or instability.  Based on review of the record and examination of the Veteran the examiner should identify (by medical diagnosis) the Veteran's current right knee disability and opine whether such disability is at least as likely as not (50 percent or greater probability) related to his service and/or either caused or aggravated by his service-connected left knee disability.  The examiner must explain the rationale for all opinions given.  

7. The RO/AMC should consider whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service- connected disability, in accordance with Rice.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history as is deemed necessary.

8. When the development requested has been completed, the RO/AMC should then re-adjudicate the claims (to include entitlement to a TDIU).  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


